Case 2:20-cv-00380-JRG Document 40 Filed 01/07/21 Page 1 of 3 PageID #: 1264




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


ERICSSON INC. AND
TELEFONAKTIEBOLAGET LM ERICSSON,

              Plaintiffs,                        Civil Action No. 2:20-cv-380-JRG

       vs.

SAMSUNG ELECTRONICS CO. LTD.,
SAMSUNG ELECTRONICS AMERICA, INC.,
AND SAMSUNG RESEARCH AMERICA,

              Defendants


                      NOTICE OF FILING HEARING PRESENTATION

       Defendants Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., and

Samsung Research America file the attached slides presented at the January 7, 2021, Preliminary

Injunction Hearing.
Case 2:20-cv-00380-JRG Document 40 Filed 01/07/21 Page 2 of 3 PageID #: 1265




Dated: January 7, 2021                   Respectfully submitted,

                                          /s/ Melissa R. Smith
                                         Melissa R. Smith
                                         State Bar No. 24001351
                                         GILLAM & SMITH, LLP
                                         303 South Washington Avenue
                                         Marshall, Texas 75670
                                         Telephone: (903) 934-8450
                                         Facsimile: (903) 934-9257
                                         Email: melissa@gillamsmithlaw.com

                                         Gregory S. Arovas, P.C.
                                         greg.arovas@kirkland.com
                                         KIRKLAND & ELLIS LLP
                                         601 Lexington Avenue
                                         New York, New York 10022
                                         Telephone: (212) 446-4800
                                         Facsimile: (212) 446-4900

                                         Edward C. Donovan, P.C.
                                         edward.donovan@kirkland.com
                                         F. Christopher Mizzo, P.C.
                                         chris.mizzo@kirkland.com
                                         KIRKLAND & ELLIS LLP
                                         1301 Pennsylvania Ave. N.W.
                                         Washington, D.C. 20004
                                         Telephone: (202) 389-5000
                                         Facsimile: (202) 389-5200

                                         David Rokach
                                         david.rokach@kirkland.com
                                         KIRKLAND & ELLIS LLP
                                         300 North LaSalle
                                         Chicago, IL 60645
                                         Telephone: (312) 862-2000
                                         Facsimile: (312) 862-2200

                                         Kevin Hardy
                                         kevinhardy@quinnemanuel.com
                                         QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP1300 I Street N.W.
                                         Suite 900
                                         Washington, D.C. 20005
                                         Telephone: (202) 538-8000
                                         Facsimile: (202) 538-8100



                                     1
Case 2:20-cv-00380-JRG Document 40 Filed 01/07/21 Page 3 of 3 PageID #: 1266




                                                   Thomas D. Pease
                                                   thomaspease@quinnemanuel.com
                                                   QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP51 Madison Ave., 22nd
                                                   Floor
                                                   New York, NY 10010
                                                   Telephone: (212) 849-7000
                                                   Facsimile: (212) 849-7100

                                                   Paul Zeineddin
                                                   pzeineddin@axinn.com
                                                   AXINN, VELTROP & HARKRIDER LLP
                                                   950 F. Street, N.W.
                                                   Washington, DC 20004
                                                   Telephone: (202) 912-4700
                                                   Facsimile: (202) 912-4701

                                                   Attorneys for Samsung Defendants


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic services are being served with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(a)(3) on January 7, 2021.




                                                    /s/ Melissa R. Smith




                                              2
